Teenie ak identify your case:
t

Debtor 1

  

Brett

First Name

Mckinney

Middle Name Las! Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Southern District Of Indiana

(State)

Case number 1419-00581

(If known)

 

Official Form 427
Cover Sheet for Reaffirmation Agreement

OD 03/22/19 13:47:25

Pg 1 of 10

12/15

 

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,

and file the documents within the time set under Bankruptcy Rule 4008.

ca Explain the Repayment Terms of the Reaffirmation Agreement

 

 

Percentage Rate (APR) Before the bankruptcy case was filed 11.84

of interest? (See
Bankruptcy Code
§ 524(k)(3)(E).)

Under the reaffirmation agreement 11.84

=

Does collateral secure

the debt? LI No

w Yes. Describe the collateral.

Current market value $13350.00

 

5. Does the creditor assert
that the debt is
nondischargeable?

YI No

QC] Yes. Attach an explanation of the nature of the debt and

6. Using information from
Schedule I; Your income
(Official Form 1061) and
Schedule J: Your
Expenses (Official Form
106J), fill in the amounts.

Income and expenses reported on Schedules | and J

4 SG
6a. Combined monthly income from $ Q GO. ,

line 12 of Schedule |

6b. Monthly expenses from line 22c of__ $
Schedule J

6c. Monthly payments on all

—$ O7~ 6
reaffirmed debts not listed on SSS
Schedule J

6d. Scheduled net monthlyincome $ GS 6

Subtract lines 6b and 6c from 6a.

 

If the total is less than 0, put the
number in brackets.

Official Form 427

Income and expenses stated on the reaffirmation agreement

2, WE lef

Cover Sheet for Reaffirmation Agreement

1. Who is the creditor? American Honda Finance Corp.

Name of the creditor
\ — —_ —
| .
2, How much is the debt? — On, the date that the bankruptcy case is filed $17001.38

To be paid under the reaffirmation agreement $16707.73

$370.36 per month for 61 months (if fixed interest rate)

3. What is the Annual

%

% 4) Fixed rate

C) Adjustable rate

 

2015 Honda Civic 19XFB2F82FE054784

the basis for contending that the debt is nondischargeable.

e. Monthly income from all sources
after payroll deductions

IFIO er
~ WEG)
-s_"O—

TPIS

Monthly expenses

Monthly payments on all
reaffirmed debts not included in
monthly expenses

g.

h. Present net monthly income
Subtract lines 6f and 6g from 6e.,

If the total is less than 0, put the
number in brackets.

 

page 1
Case 19-00581-JJG-7 Doci2 Filed 03/22/19 EOD 03/22/19 13:47:25 Pg 2 of 10

Debtor 1 Brett Mckinne’ Case number (if known) 19-0058 1
First Name Middle Name Last Name

 

 

i
7. Are the income amounts Gi No
U) ve

on lines 6a and 6e s. Explain why they are different and complete line 10.

 

 

 

 

 

 

 

 

different?
- L

8. Are the expense No

amounts on lines 6b L) Yes. Explain why they are different and complete line 10.

and 6f different?

fo et ———— = eo

9. Is the net monthly Wd No

income in line 6h less LJ Yes. A presumption of hardship arises (unless the creditor is a credit union).

than 0? Explain how the debtor will make monthly payments on the reaffinmed debt and pay other living expenses.
Complete line 10.

 

 

 

 

Os BEbtoig= cenuticatien | certify that e lanation onli -9 is true and correct.

about lines 7-9.

  

—

\f any answer on lines 7-9 is
Yes, the debtor must sign
here.

 

 

If all the answers on lines 7-9 Signature of Debtor 2 (Spouse Only in a Joint Case)

are No, go to line 11.

11. Did an attorney represent aye
the debtor in negotiating Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

the reaffirmation oO
agreement? ae
Yes

Whoever fills out this form _ | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.

Oe SIG

MM /DD/YYYY

 

    

 

 

 

Printed Name

Check one:

CL] Debtor or Debtor's Attorney
vi Creditor or Creditor's Attorney

 

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 2
GAGE AMORDSadIG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25 Pg 3 of 10

 

Check one.
O Presumption of Undue Hardship
No Presumption of Undue Hardship
See Debtor’s Statement in Support of
Reaffirmation, Part I below, to determine
which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT
Southern District Of Indiana

Inre —_— Brett Mckinney Case No. 19-00581

Debtor Chapter 7

REAFFIRMATION DOCUMENTS

Name of Creditor: American Honda Finance Corporation

[-] Check this box if Creditor is a Credit Union

I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found
in Part V of this Reaffirmation Documents packet.

1. Brief description of the original agreement being reaffirmed: Retail Installment Finance Agreement
For example, auto loan
2. AMOUNT REAFFIRMED: $16707.73
The Amount Reaffirmed is the entire amount that you are agreeing to pay. This

may include unpaid principal, interest, and fees and costs (if any) arising on or
before the date you sign this Reaffirmation Agreement.

See the definition of “Amount Reaffirmed” in Part V.C below.

3. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 11.84%.
See definition of “Annual Percentage Rate” in Part V.C below.
This is a (check one) [X] Fixed rate [-] Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentage Rate disclosed here.
HARE LORS G2d3G-7 Doci2 Filed 03/22/19 EOD 03/22/19 13:47:25pa¢ehg 4 of 10

4, Reaffirmation Agreement Repayment Terms:

XX] If fixed term, $370.36 per month for 61 months starting on March 17, 2019.

 

_] If not fixed term, describe repayment terms:

 

5. Describe the collateral, if any, securing the debt:

Description: 2015 Honda Civic, VIN: 19XFB2F82FE054784
Current Market Value: $13350.00

6. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

XX] Yes. L} No.
If yes, what was the purchase price for the collateral? $18,935.64
If no, what was the amount of the original loan? $

7. Detail the changes made by this Reaffirmation Agreement to the most recent credit terms
on the reaffirmed debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $ N/A $ N/A
Annual Percentage Rate N/A % N/A %
Monthly Payment $ N/A $ N/A

8. C1 Check this box if the creditor is agreeing to provide you with additional future credit in
connection with this Reaffirmation Agreement. Describe the credit limit, the Annual
Percentage Rate that applies to future credit and any other terms on future purchases and
advances using such credit:

 

 

Il. DEBTOR’S STATEMENT IN SUPPORT
OF REAFFIRMATION AGREEMENT

1. Were you represented by an attorney during the course of negotiating this agreement?
Check one. (Yes [] No
2. Is the creditor a credit union?

Check one. L] Yes XX] No
GASE AR ORABAGIG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25,,,.R0 5 of 10

3. If your answer to EITHER question 1. or 2. above is “No” complete a. and b. below.

a. My present monthly income and expenses are:

i. Monthly income from all sources after payroll deductions
(take-home pay plus any other income)

ii. Monthly expenses (including all reaffirmed debts except
this one)

iii, Amount available to pay this reaffirmed debt (subtract ii. from 1.)

iv. Amount of monthly payment required for this reaffirmed debt

S900. Se

60. SAxS: 5
$ LYE. 3/

$. 70.3)

If the monthly payment on this reaffirmed debt (line iv.) is greater than the amount you have
available to pay this reaffirmed debt (line iii.), you must check the box at the top of page one
that says “Presumption of Undue Hardship.” Otherwise, you must check the box at the top

of page one that says “No Presumption of Undue Hardship. ”

b. I believe this reaffirmation agreement will not impose an undue hardship on my

dependents or on me because:

Check one of the two statements below, if applicable:

m7 can afford to make the payments on the reaffirmed debt because my monthly
income is greater than my monthly expenses even after I include in my expenses the

monthly payments on all debts I am reaffirming, including this one.

(J I can afford to make the payments on the reaffirmed debt even though my monthly
income is less than my monthly expenses after I include in my expenses the monthly

payments on all debts I am reaffirming, including this one, because:

 

Use an additional page if needed for a full explanation.

4. If your answers to BOTH questions 1. and 2. above were “Yes,” check the following

statement, if applicable:

_] I believe this reaffirmation agreement is in my financial interest and I can

afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”
GASCARAVABAaIIG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25 pageRQ 6 of 10

 

 

Il. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
I (We) hereby certify that:
i. | (We) agree to reaffirm the debt described above.

ii. Before signing this reaffirmation agreement, I (we) read the terms disclosed in this
Reaffirmation Agreement (Part I) and the Disclosure Statement, Instructions and
Definitions included in Part V below;

iii. The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is
true and complete;

iv. lam (We are) entering into this agreement voluntarily and fully informed of my
(our) rights and responsibilities; and

v. 1 (We) have received a copy of this completed and signed Reaffirmation
Documents packet.

SIGNATURE(S):

Date _25/fer/ 2014 Signature po
Debtor

Date sane = fr ae

Joint Debtor, Fany

If a joint reaffirmation agreement, both debtors must sign.

 

Reaffirmation Agreement Terms Accepted by Creditor:

   
   

Creditor American Honda Finance Corporation P. 0. Box 168088, Irving, TX 75016-8088

Print Name Address

Gob reel

Print Name of Representative

2/14/2019

Signature Date

IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

Thereby certify that: (1) this agreement represents a fully informed and voluntary agreement by
the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement.

C1 A presumption of undue hardship has been established with respect to this agreement. In
my opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page I and the creditor is not
a Credit Union.

pares N19 Signature of Debtor’s Attorney My ley

_f\_.
i)
Print Name of Debtor’s Attorney WM aax € Zeer Wor | 0

 

 
GABE ARORESAxSG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25pageQ 7 of 10

V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation
Agreement (Part I) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to
make sure the decision is in your best interest. If these steps, detailed in Part B below, are not
completed, the reaffirmation agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

1. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your
personal legal obligation. Your reaffirmed debt is not discharged in your bankruptcy
case. That means that if you default on your reaffirmed debt after your bankruptcy case
is over, your creditor may be able to take your property or your wages. Your obligations
will be determined by the reaffirmation agreement, which may have changed the terms
of the original agreement. If you are reaffirming an open end credit agreement, that
agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are
not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your
best interest. Be sure you can afford the payments that you agree to make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does
not eliminate any lien on your property. A ‘“‘lien’’ is often referred to as a security
interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
referred to as collateral. Even if you do not reaffirm and your personal liability on the
debt is discharged, your creditor may still have a right under the lien to take the collateral
if you do not pay or default on the debt. Ifthe collateral is personal property that is
exempt or that the trustee has abandoned, you may be able to redeem the item rather than
reaffirm the debt. To redeem, you make a single payment to the creditor equal to the
current value of the collateral, as the parties agree or the court determines.

4, How soon do you need to enter into and file a reaffirmation agreement? If you
decide to enter into a reaffirmation agreement, you must do so before you receive your
discharge. After you have entered into a reaffirmation agreement and all parts of this
Reaffirmation Documents packet requiring signature have been signed, either you or the
creditor should file it as soon as possible. The signed agreement must be filed with the
court no later than 60 days after the first date set for the meeting of creditors, so that the
court will have time to schedule a hearing to approve the agreement if approval is
required.

5. Can you cancel the agreement? You may rescind (cancel) your reaffirmation
agreement at any time before the bankruptcy court enters your discharge, or during the
60-day period that begins on the date your reaffirmation agreement is filed with the
court, whichever occurs later. To rescind (cancel) your reaffirmation agreement, you
must notify the creditor that your reaffirmation agreement is rescinded (or canceled).
Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.
GABE LAORESAxIG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25page89 8 of 10

6. When will this reaffirmation agreement be effective?

a. If you were represented by an attorney during the negotiation of your
reaffirmation agreement

i. if the creditor is not a Credit Union, your reaffirmation agreement becomes
effective upon filing with the court unless the reaffirmation is presumed to be an
undue hardship in which case the agreement becomes effective only after the court
approves it;

ii. if the creditor is a Credit Union, your reaffirmation agreement becomes
effective when it is filed with the court.

b. If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, the reaffirmation agreement will not be effective unless the
court approves it. To have the court approve your agreement, you must file a motion.
See Instruction 5, below. The court will notify you and the creditor of the hearing on
your reaffirmation agreement. You must attend this hearing, at which time the judge will
review your reaffirmation agreement. Ifthe judge decides that the reaffirmation
agreement is in your best interest, the agreement will be approved and will become
effective. However, if your reaffirmation agreement is for a consumer debt secured by a
mortgage, deed of trust, security deed, or other lien on your real property, like your
home, you do not need to file a motion or get court approval of your reaffirmation
agreement.

7. What if you have questions about what a creditor can do? If you have questions
about reaffirming a debt or what the law requires, consult with the attorney who helped
you negotiate this agreement. If you do not have an attorney helping you, you may ask
the judge to explain the effect of this agreement to you at the hearing to approve the
reaffirmation agreement. When this disclosure refers to what a creditor “may” do, it is
not giving any creditor permission to do anything. The word “may” is used to tell you
what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want
to reaffirm, review and complete the information contained in the Reaffirmation
Agreement (Part I above). If your case is a joint case, both spouses must sign the
agreement if both are reaffirming the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above).
Be sure that you can afford to make the payments that you are agreeing to make and that
you have received a copy of the Disclosure Statement and a completed and signed
Reaffirmation Agreement.

3. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement, your attorney must sign and date the Certification By Debtor’s Attorney
section (Part IV above).

4. Youor your creditor must file with the court the original of this Reaffirmation
Documents packet and a completed Reaffirmation Agreement Cover Sheet (Official
Bankruptcy Form 427).

5. Ifyou are not represented by an attorney, you must also complete and file with the court
a separate document entitled “Motion for Court Approval of Reaffirmation Agreement”
unless your reaffirmation agreement is for a consumer debt secured by a lien on your
real property, such as your home. You can use Form B2400B to do this.
GABE hAORASAxIG-7 Doc 12 Filed 03/22/19 EOD 03/22/19 13:47:25 page7G 9 of 10

C. DEFINITIONS

1. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay
(reaffirm) by entering into this agreement. The amount of debt includes any unpaid fees
and costs arising on or before the date you sign this agreement that you are agreeing to
pay. Your credit agreement may obligate you to pay additional amounts that arise after
the date you sign this agreement. You should consult your credit agreement to
determine whether you are obligated to pay additional amounts that may arise after the
date of this agreement.

2. “Annual Percentage Rate” means the interest rate on a loan expressed under the rules
required by federal law. The annual percentage rate (as opposed to the “stated interest
rate”) tells you the full cost of your credit including many of the creditor’s fees and
charges. You will find the annual percentage rate for your original agreement on the
disclosure statement that was given to you when the loan papers were signed or on the
monthly statements sent to you for an open end credit account such as a credit card.

3. “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv).
It is owned and controlled by and provides financial services to its members and typically
uses words like “Credit Union” or initials like “C.U.” or “F.C.U.” in its name.
Case 19-00581-JJG-7 Doci2_ Filed 03/22/19 EOD 03/22/19 13:47:25 Pg 10 of 10

B2400B, (Form B2400B) (12/15)

UNITED STATES BANKRUPTCY COURT
Southern District Of Indiana

Inre Brett Mckinney Case No. 19-00581

Debtor Chapter 7
MOTION FOR APPROVAL OF REAFFIRMATION AGREEMENT
I (we), the debtor(s), affirm the following to be true and correct:

I am not represented by an attorney in connection with this reaffirmation agreement.

I believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of Reaffirmation Agreement, and because
(provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under the
following provisions (check all applicable boxes):

LL] 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

L] 11 U.S.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income, as explained in Part II of Form
B2400A, Reaffirmation Documents)

Signed: to

(D€btor)

 

 

(Joint Debtor, if any)

Date: ASTELY/ 2014
